ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2022 has been entered.
 
The amendments and arguments presented in the papers filed 9/1/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 3/1/2022 and the advisory action dated 6/3/2022 listed below have been reconsidered as indicated.
a)	The rejections of claims 1, 3 and 9 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Southern (US 6,150,095) in view of Ju (US 6,627,748 B1);  claim 4 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Southern (US 6,150,095) in view of Ju (US 6,627,748 B1) as applied to claim 1, and in further view of Weissman (US 6,066,452); and claims 5-8 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Southern (US 6,150,095) in view of Ju (US 6,627,748 B1) as applied to claim 1, and in further view of Casey (US 2002/0187470 A1), were overcome in view of the cancellation of claims 1 and 3-9.

b)	Double patenting rejections over claims 1-10 of U.S. Patent No. 9,845,494 B2 are rendered moot by the terminal disclaimer filed on and approved on 8/9/2022.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed methods are free of the prior art. Southern (US 6,150,095) is the closest prior art, but does not teach and/or suggest the methods of genotyping a plurality of target polymorphisms in a nucleic acid sample using an array that in part requires the use of labeled interrogation probes that are of random sequence and carrying one of two different 5’ labels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634